DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–5, 7–10, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2019/0313116 A1).
Regarding claim 1, Lee discloses a method of decoding an image, the method comprising: determining a reference sample of a current block (Lee, ¶ 0181:  teaches reference samples chosen for intra prediction from a set of reference samples corresponding to a reference sample line along the top or left boundary of the current block; see Lee, Fig. 11); performing filtering for the reference sample (Lee, Fig. 12:  illustrates that the reference samples in the reference sample line can be subjected to filtering; Lee, ¶ 0162:  teaches filtering reference samples in a reference sample line to achieve final reference samples); and performing intra-prediction by using the reference sample for which filtering is performed (Lee, ¶ 0181:  teaches reference samples chosen for intra prediction from a set of reference samples corresponding to a reference sample line along the top or left boundary of the current block; see Lee, Fig. 11), wherein the reference sample is included in any one reference sample line among a plurality of reference sample lines adjacent to the current block (Lee, e.g. ¶ 0188:  teaches a plurality of reference lines is contemplated;  see also Lee, Fig. 15).
Regarding claim 2, Lee discloses the method of claim 1, wherein the reference sample line including the reference sample is determined based on a reference sample line indicator obtained from a bitstream (Lee, ¶ 0215:  teaches a reference line index signaled in the bitstream for identifying in which reference line the reference sample can be found).
Regarding claim 3, Lee discloses the method of claim 1, wherein the reference sample line including the reference sample is determined based on whether an upper boundary of the current block corresponds to a boundary of a coding tree block (Lee, ¶ 0144:  teaches a reference sample can be determined based on whether it is located on a boundary of a current block; see also Lee, e.g. Fig. 15:  illustrating the reference samples are boundary samples of the current block; Lee, ¶ 0097:  teaches coding tree units; Lee, ¶ 0173:  explains coding tree unit regions may be set for determining reference samples through filtering).
Regarding claim 4, Lee discloses the method of claim 1, wherein the performing filtering for the reference sample comprises:  determining an interpolation filter from among a plurality of interpolation filters; and applying the determined interpolation filter to the filtered reference sample, wherein the interpolation filter is determined based on a size of the current block, and intra prediction mode of the current block, whether the current block is divided and whether a condition for performing reference sample filter is satisfied according to an inter prediction mode (Lee, ¶ 0153:  explains an interpolation filter is chosen based on parameters such as intra prediction mode, intra prediction direction, whether the neighboring block is coded in intra or inter, whether the samples are on a boundary, and the size and shape of the current block; Lee, ¶ 0204:  teaches that when a mode of a neighboring block is determined to be inter-predicted, reference samples may be unavailable due to the recognition of inter mode; Examiner notes size and shape are equivalent to Applicant’s evaluation whether the current block is divided; see Lee’s description regarding divided coding tree units, e.g. Lee, ¶ 0097).
Regarding claim 5, Lee discloses the method of claim 4, wherein the performing intra-prediction performs intra-prediction by applying the determined interpolation filter to the filtered reference sample only when the pixel component of the current block is a luma sample (Lee, ¶ 0059:  teaches luma prediction may stand alone as separate from predicting chroma information; see also Lee, ¶¶ 0119 and 0133).
Regarding claim 7, Lee discloses the method of claim 1, further comprising:  determining whether or not to perform filtering for the reference sample on the basis of at least one of a size of the current block, an intra-prediction mode of the current block, whether the current block is divided, and a pixel component of the current block, wherein the performing of filtering for the reference sample is performed on the basis of the determined result (Lee, ¶ 0153:  explains filtering can be based on intra mode, intra direction, or size of the current block).
Regarding claim 8, Lee discloses the method of claim 1, wherein the performing of filtering for the reference sample is applied different filtering on each reference sample line (Lee, ¶‌ 0168:  teaches filtering can be different based on the region in which the reference sample are located, including whether they are in the reference line adjacent to the boundary of the current block or not).
Regarding claim 9, Lee discloses the method of claim 7, wherein the size of the current block is defined as the number of pixels in the current block (Lee, ¶ 0153:  explains filtering can be based on intra mode, intra direction, or size of the current block; Lee, ¶ 0158:  teaches the size may be 32x32, which the skilled artisan can multiply easily).
Claim 10 lists the same elements as claim 1, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 19 lists the same elements as claim 10, but is a product-by-process claim claiming the resultant bitstream created by the method.  Therefore, the rationale for the rejection of claim 10 applies to the instant claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Zhao (US 2018/0091825 A1).
Regarding claim 6, the combination of Lee and Zhao teaches or suggests the method of claim 4, wherein the plurality of interpolation filters are a first filter and a second filter having a length of 4 and being 1/32 unit (Lee, ¶ 0153:  teaches filter length (i.e. number of taps), strength, and filter coefficients may be determined from a number of possibilities; Lee does not appear to particularly describe the 4-tap 1/32 precision interpolation filter that Zhao describes; Zhao, ¶ 0086).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lee, with those of Zhao, because both references are drawn to the same field of endeavor and because, as Zhao explains, 4-tap filters with 1/32 precision is a conventional filter used in the JEM 3.0 video encoder for generating reference sample for intra prediction such that the skilled artisan would have been led to use the existing interpolation filter to carry out the reference sample filtering for intra prediction used in Lee.  Thus, the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Lee and Zhao used in this Office Action unless otherwise noted.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Lee (US 2019/0200012 A1) (herein “Lee-2”).
Regarding claim 11, the combination of Lee and Lee-2 teaches or suggests the method of claim 4, wherein the sum of the filter coefficients of the plurality of interpolation filters is 64 (Lee-2, ¶ 0151:  teaches filter coefficients adding up to 64).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lee, with those of Lee-2, because both references are drawn to the same field of endeavor and because, as Lee-2 explains, filter coefficients adding up to 2N is a conventional filtering technique used for generating reference sample for intra prediction such that the skilled artisan would have been led to use Lee-2’s filter to carry out the reference sample filtering for intra prediction used in Lee.  Thus, the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Lee and Lee-2 used in this Office Action unless otherwise noted.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Zhao, and Alshina (US 2016/0007032 A1).
Regarding claim 12, the combination of Lee, Zhao, and Alshina teaches or suggests the method of claim 6, wherein the first filter is same as an interpolation filter used in inter-prediction for a chroma component (Alshina, ¶ 0229:  teaches in HEVC an inter-chroma prediction interpolation filter uses a 4-tap interpolation filter; Zhao, ¶ 0086:  teaches the prior art coding software includes a 4-tap 1/32 precision interpolation filter; Examiner finds that Alshina and Zhao establish that an interpolation filter already exists in the software, which can be used for reference sample filtering; This claim is saying the chosen filter is the one pre-existing for chroma inter prediction).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lee and Zhao, with those of Alshina, because all three references are drawn to the same field of endeavor and because, as Zhao explains, 4-tap filters with 1/32 precision is a conventional filter used in the JEM 3.0 video encoder for generating reference sample for intra prediction such that the skilled artisan would have been led to use the existing interpolation filter (e.g. the one for chroma inter prediction as described in Alshina) to carry out the reference sample filtering for intra prediction used in Lee.  Thus, the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Lee, Zhao, and Alshina used in this Office Action unless otherwise noted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al., "Multiple Reference Line Coding for Most Probable Modes in Intra Prediction," 2019 Data Compression Conference, 2019.  This reference does not have a “good” date, but explains, “To reduce complexity arising from additional lines to be checked at encoder side, we further propose to restrict the MRL to angular most probable modes (MPMs) only.” (emphasis added).
S. Matsuo, S. Takamura, and Y. Yashima, “Intra prediction with spatial gradients and multiple reference lines,” in Picture Coding Symposium, 2009. PCS 2009. IEEE, 2009, pp. 1–4.
Li (US 2019/0141318 A1) Li, ¶ 0155:  teaches coding a reference line index in the bitstream; Li, ¶ 0155:  teaches intra-prediction reference lines are identified by the reference line index value; see also Li, ¶ 0153:  describing the step as “selecting” (see previous version of the claim using “selecting” rather than “deriving; Li, ¶ 0131:  teaches the reference lines have reference samples contained within the reference lines that are “derived” Li, ¶ 0012:  teaches reference samples may or may not be subjected to in-loop filtering before being used as reference samples Li, ¶¶ 0009 and 0100:  teaches smoothing filters used for samples in non-adjacent reference lines, i.e. based on a particular type of reference line; Li, Fig. 43:  explains filtering occurs only for reference lines that have an index that is not zero, i.e. outside an adjacent reference line; Li, ¶ 0186:  teaches an example of reference line filtering, importantly explaining the reference line index 1, for a non-adjacent reference line, is subjected to the filtering; Li, ¶ 0193:  explains that a filtered reference line could receive a different reference line index indicating it is a filtered reference line; see also Li, ¶¶ 0188 and 0201 Li, ¶ 0186:  teaches reference line sample filtering wherein the filtering only uses neighboring samples within the reference line; Li, ¶ 0186:  explains the filtering is a 1D filter using only the sample values within the reference line; Examiner notes the example of [1,2,1]/4 also teaches the samples are neighbors Examiner finds this obvious in view of the level of skill in the art especially in view of the complexities introduced by MRL and the motivation to simplify the evaluation of MRLs as demonstrated in Li, ¶¶ 0317–0341:  describing encoder-side decisions and rough-mode decisions (RMD) that simplify an otherwise exhaustive search/evaluation
Liu (US 2017/0353719 A1) teaches interpolation filters at 1/64 precision (e.g. ¶ 0022).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Examiner, Art Unit 2481